Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 02/07/2022 are accepted. Claims 1, 4, and 7 are amended; and claims 8-13 are cancelled.
Response to Arguments
2)	Applicant’s arguments, see section titled “Drawings”, filed 02/07/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
	Applicant’s arguments, see section titled “35 USC § 112”, filed 02/07/2022, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of claims 4 and 7 have been withdrawn.
	Applicant’s arguments, see section titled “35 USC § 112”, filed 02/07/2022, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1-2, 5, and 7 as being anticipated by Fuller et al. (U.S. PGPUB 20170252043) have been withdrawn.
Applicant’s arguments with respect to claim 3 (and newly amended claim 1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5)	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layne et al. (U.S. PGPUB 20050090852), hereinafter Layne.
	Regarding claim 1, Layne teaches a guide catheter extension (Fig. 31; 600), comprising:
	a push member (Fig. 31; 615) having a proximal end (end further away from 612) and a distal end (end closer to 612);
	a tube frame (Fig. 31; 620) coupled to the distal end of the push member (as shown in Fig. 31), the tube frame defining a lumen (Fig. 32; 622) having a diameter sufficient to receive an interventional vascular device therethrough (Examiner considers this language to be functional, as interventional vascular devices come in a variety of sizes); and

	Regarding claim 2, Layne teaches the guide catheter extension of claim 1, wherein the inflatable element is expandable to occupy between 10% and 90% of a cross-sectional area of the lumen (Examiner interprets the inflatable element 710 of Layne to occupy between 10% and 90% of a cross-sectional area of the lumen, as the balloon is inflatable expand beyond the exterior surface of the tube frame, meaning the inflatable element must “pass” inflation amounts of between 10% and 90%).
	Regarding claim 4, Layne teaches the guide catheter of claim 1, wherein the tube frame defines a window (Fig. 31; 700) therein through which the inflatable element is expandable outward beyond the exterior surface of the tube frame.
	Regarding claim 5, Layne teaches the guide catheter of claim 1, wherein the push member includes an inflation lumen in fluid communication with an interior of the inflatable element [Paragraph 0113].
Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Layne in view of Heuser (U.S. PGPUB 20160175569), hereinafter Heuser.
	Regarding claim 6, Layne teaches the guide catheter extension of claim 5. However, Layne fails to teach wherein at least a portion of the inflation lumen defines an arcuate cross-section having a radius of curvature equal to a radius of the lumen of the tube frame.
	Heuser teaches a guide extension catheter (Fig. 5C; 500) comprising:
	a push member (Fig. 5C; 522) having a proximal end and a distal end (as shown in Fig. 5C);
	a tube frame (Fig. 5E; 520e) coupled to the distal end of the push member; and
	an inflatable element (Fig. 5C; 536) coupled to the tube frame (as shown in Fig. 5C),
	wherein the push member includes an inflation lumen (Fig. 5E; 548e/550e) in fluid communication with an interior of the inflatable element [Paragraph 0052],

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflation lumen of Layne to define an arcuate cross-section having a radius of curvature equal to a radius of the lumen of the tube frame, as taught by Heuser. Doing so would allow for a maximum amount of space to maneuver any implement being moved through the lumen of the tube frame.
9)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Layne in view of Fuller et al. (U.S. PGPUB 20170252043), hereinafter Fuller.
	Regarding claim 7, Layne teaches the guide catheter extension of claim 1. However, Layne fails to teach the guide catheter extension further comprising a tongue element extending from a proximal segment of the tube frame, wherein the tongue element is directly coupled to the distal end.
	Fuller teaches a guide catheter extension (Fig. 12; 914), comprising:
	a push member (Fig. 12; 916) having a proximal end and a distal end (as shown in Fig. 12);

	an inflatable element (Fig. 12; 946) coupled to the tube frame (via Fig. 12; 934), and
	further comprising a tongue element (Fig. 12; 942) extending from a proximal segment of the tube frame, wherein the tongue element is directly coupled to the distal end (as shown in Fig. 12) [Paragraph 0096].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Layne to include a tongue element, as taught by Fuller. Doing so would allow for securement of the push member to the tube frame, as taught by Fuller [Paragraph 0096].
Conclusion
10)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783